         Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

                                                         Chapter 11

In re:                                                   Case No. 20-20182

J.C. PENNEY COMPANY, INC.et al.,1                        (Jointly Administered)

                          Debtors.                       Objection Deadline: November 23, 2020 at 12:00
                                                         (CT)2




                LIMITED OBJECTION OF BROOKFIELD
    PROPERTIES RETAIL, INC.; DLC MANAGEMENT CORP.; JONES LANG
     LASALLE AMERICAS, INC.; RADIANT PARTNERS, LLC; TURNBERRY
 ASSOCIATES LTD; REGENCY CENTERS, LP; SHOPCORE PROPERTIES, INC.;
  SITE CENTERS CORP.; AND QIC PROPERTIES US, INC. TO CONFIRMATION
OF THE DEBTORS’ AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

         Brookfield Properties Retail, Inc.; DLC Management Corp.; Jones Lang LaSalle

Americas, Inc.; QIC Properties US, Inc.; Radiant Partners, LLC; Regency Centers, LP; Shopcore

Properties, Inc.; SITE Centers Corp.; and Turnberry Associates Ltd. (collectively, the

“Landlords”) submit this objection (the “Objection”) to the Debtors’ Amended Joint Chapter 11

Plan of Reorganization of J.C. Penney Company, Inc. and Its Debtor Affiliates (the “Plan”). In

support of the Objection, the Landlords respectfully state as follows:




1
         A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
         Debtors’ proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of
         Debtor J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these
         chapter 11 cases is 6501 Legacy Drive, Plano, Texas 75024.

2
         Objection deadline extended by agreement.
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 2 of 12




                                PRELIMINARY STATEMENT

       1.      The Landlords fully support the Debtors reorganization that will provide for a

healthier, go-forward company emerging from bankruptcy, but object to the terms of the

proposed Plan to the extent that it is inconsistent with the Sale Order.

       2.      The Landlords will continue to work with the Debtors prior to the confirmation

hearing to attempt to address the Plan defects.

                                         BACKGROUND

       3.      The Landlords are the owners, affiliates, or managing agents for the owners of

properties and are parties to non-residential real estate written leases (each, a “Lease,” and,

collectively, the “Leases”) for the locations across the United States as shown on Exhibit A

(collectively, the “Leased Premises”).      Most or all of the Leased Premises are located in

shopping centers as that term is used in section 365(b)(3) of the Bankruptcy Code. See In re

Joshua Slocum, Ltd., 922 F.2d. 1081 (3d Cir. 1990).

       4.      On May 16, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

with this Court.

       5.      On November 8, 2020, the Debtors filed the plan.3 On November 20, 2020, the

Debtors filed their Revised Plan (the “Plan”).4

       6.      On November 9, 2020, the Court entered an order (the “Sale Order”),5 authorizing

the Debtors to enter into and perform under the asset purchase agreement (the “APA”)6 with the

OpCo and PropCo Purchasers (as such capitalized terms are defined in the Sale Order) .


3
       Docket No. 1666.

4
       Docket No. 1973-1.



                                                  2
         Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 3 of 12




         7.       The Sale Order contains assignment procedures (the “Assignment Procedures”).

As part of the Assignment Procedures, the PropCo Purchaser will be assigned certain unexpired

Leases pursuant to the Plan. The Assignment Procedures and Sale Order also provides that

objections to any Cure Cost or adequate assurance of future performance must be filed by

November 18, 2020. On November 18, 2020, the Landlords filed their objection to the Cure

Cost and the ability of the Debtors, OpCo Purchaser, or PropCo Purchaser to provide adequate

assurance of future performance (“Cure Objection”) [Docket No. 1914].

         8.       The Plan refers to several provisions of the Sale Order, and is largely consistent,

save for a few key provisions. The Sale Order provides that, subject to lease counterparties’

adequate assurance of future performance objection and other rights set forth in paragraph 10,

that:7

                  the Debtors, the Wind-Down Debtors, OpCo Purchaser, or PropCo
                  Purchaser (as applicable in accordance with the Asset Purchase
                  Agreement) shall be liable for: (a) amounts owed under the
                  assumed and assigned unexpired lease of nonresidential real
                  property that are unbilled or not yet due as of the effective date of
                  the assignment, regardless of when such amounts accrued, such as
                  common area maintenance, insurance, taxes, and similar charges;
                  (b) any regular or periodic adjustment or reconciliation of charges
                  under the assumed and assigned unexpired lease of nonresidential
                  real property that are not due or have not been determined as of the
                  effective date of the assignment; (c) any percentage rent that may
                  come due under the assumed and assigned unexpired lease of
                  nonresidential real property; (d) indemnification obligations, if
                  any, up to the effective date of the assignment; and (e) any unpaid
                  Cure Costs under the assumed and assigned unexpired lease of
                  nonresidential real property, calculated in accordance with the




5
         Docket No. 1814.

6
         Docket No. 1668-1.

7
         Sale Order at ¶ 20.



                                                   3
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 4 of 12




               terms of any applicable amendment to such unexpired lease of
               nonresidential real property.

       9.      The Plan, however, removes the language referencing the lease counterparties’

adequate assurance objection in the Sale Order:8

               Notwithstanding anything to the contrary in the Sale Order or the
               Plan, with respect to any assumed and assigned Unexpired Lease
               of nonresidential real property, the Debtors, the Wind-Down
               Debtors, the OpCo Purchaser, or the PropCo Purchaser (as
               applicable in accordance with the Asset Purchase Agreement) shall
               remain liable for: (1) amounts owed under the assumed and
               assigned Unexpired Lease of nonresidential real property that are
               unbilled or not yet due as of the effective date of the assignment,
               regardless of when such amounts accrued, such as common area
               maintenance, insurance, taxes, and similar charges; (2) any regular
               or periodic adjustment or reconciliation of charges under the
               assumed and assigned Unexpired Lease of nonresidential real
               property that are not due or have not been determined as of the
               date of the effective date of the assignment; (3) any percentage rent
               that may come due under the assumed and assigned Unexpired
               Lease of nonresidential real property; (4) indemnification
               obligations, if any, up to the date of the effective date of the
               assignment; and (5) any unpaid Cure Costs under the assumed and
               assigned Unexpired Lease of nonresidential real property, each
               calculated in accordance with the terms of any applicable
               amendment to such Unexpired Lease of nonresidential real
               property.

       10.     The removal of the reference to paragraph 10 in the Sale Order in the Plan is

problematic for the Landlords. First, the Plan and the Sale Order are not clear to whom the

Landlords are supposed to bill the obligations listed in (1) – (5) in the preceding paragraph

(collectively, the “Adjustment and Indemnification Obligations”). Without knowing who to bill

the Adjustment and Indemnification Obligations to, the Debtors have not provided adequate

assurance of future performance. The reservation in the Sale Order preserves the Landlords’




8
       Plan at Article V. C. (emphasis added).



                                                 4
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 5 of 12




Cure Objection, including any issues relating to the Adjustment and Indemnification Obligations.

As such, it should be included in the Plan or Confirmation Order.

                                             OBJECTION

       11.     The absence of a reference to paragraph 10 of the Sale Order in Article V. C of

the Plan could potentially be interpreted as eliminating the Landlords’ reservation of rights

contained in the Sale Order. The reservation of rights contained in paragraph 10 of the Sale

Order is a bargained for and necessary provision, protecting the Landlords’ rights with regards to

the assumption and assignment of the Leases. Accordingly, the terms of the Plan conflict with

the terms of the Sale Order. The Plan or the order confirming the Plan should be revised to

include the reference and reservation of rights contained in paragraph 10 of the Sale Order.

       12.     More importantly, the language in Article V. C. should clarify which entity is

responsible for Adjustment and Indemnification Obligations. The following revision to Article

V. C. should resolve the Landlords concerns:

               Notwithstanding anything to the contrary in the Sale Order or the
               Plan (including the releases set forth herein or in the Plan), and
               subject to any arrangement between the respective parties to the
               APA as to such liability, with respect to any assumed and assigned
               Unexpired Lease of nonresidential real property or any Restrictive
               Covenant, the OpCo Purchaser or the PropCo Purchaser, as
               applicable, shall be liable to the counterparty to such Unexpired
               Lease or Restrictive Covenant for the following: (1) amounts owed
               under any assumed and assigned Unexpired Lease of nonresidential real
               property or Restrictive Covenant that are unbilled or not yet due as of the
               effective date of the assignment, regardless of when such amounts
               accrued, such as common area maintenance, insurance, taxes, and similar
               charges; (2) any regular or periodic adjustment or reconciliation of
               charges under the assumed and assigned Unexpired Lease of
               nonresidential real property or Restrictive Covenant that are not due or
               have not been determined as of the date of the effective date of the
               assignment; (3) any percentage rent that may come due under the
               assumed and assigned Unexpired Lease of nonresidential real property;
               (4) indemnification obligations, if any, up to the date of the effective date
               of the assignment; and (5) any unpaid Cure Costs under the assumed and
               assigned Unexpired Lease of nonresidential real property, each
               calculated in accordance with the terms of any applicable amendment to


                                                    5
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 6 of 12



               such Unexpired Lease of nonresidential real property. Nothing in this
               Plan shall impair the right of a counterparty to an Executory Contract or
               Unexpired Lease to assert a claim for rejection damages in accordance
               with section 365 of the Bankruptcy Code, or receive an allowed General
               Unsecured Claim on account of such rejection damages, and nothing in
               this Plan or the Confirmation Order shall impair the right of a
               counterparty to an Unexpired Lease of nonresidential real property to
               object to the assumption and assignment of such Unexpired Lease on
               grounds of inadequate assurance of future performance.

                                             OPT-OUT

       13.     The Landlords object, do not consent, and opt out of the release and other non-

consensual provisions of Article X of the Plan.

                  JOINDER IN OBJECTIONS OF OTHER LANDLORDS

       14.     To the extent not inconsistent with this Objection, the Landlords join in the

objections to the Plan asserted by other landlords and contract counterparties.


                                 RESERVATION OF RIGHTS

       15.     The Landlords reserve the right to amend and/or supplement this Objection on

any basis, including, without limitation, by adding and supplementing objections to the Debtors’

proposed cure amounts and by adding or supplementing objections to the adequate assurance of

future performance provided by any proposed assignee.




                                                  6
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 7 of 12




                                         CONCLUSION

       WHEREFORE, the Landlords respectfully request that the Court enter an order (i)

denying confirmation of the Plan unless modified as set forth herein; and (ii) granting such other

and further relief as the Court deems just and proper.


                                      KELLEY DRYE & WARREN LLP

                                      By: /s/ Sean T. Wilson
                                          Sean T. Wilson

                                      Robert L. LeHane, Esq. (admitted pro hac vice)
                                      Sean T. Wilson, Esq. (TX. Bar. No. 24077962)
                                      101 Park Avenue
                                      New York, New York 10178
                                      Tel: (212) 808-7800
                                      Fax: (212) 808-7897

                                      Attorneys for Brookfield Properties Retail, Inc.; DLC
                                      Management Corp.; Jones Lang LaSalle Americas, Inc.;
                                      QIC Properties US, Inc.; Radiant Partners, LLC; Regency
                                      Centers, LP; Shopcore Properties, Inc.; SITE Centers
                                      Corp.; and Turnberry Associates Ltd.




                                                7
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 8 of 12




                              CERTIFICATE OF SERVICE

              I hereby certify that on this November 23, 2020, a copy of the foregoing
Objection was served via CM/ECF on all parties registered to receive such notice in the above-
captioned cases.

                                             /s/ Sean T. Wilson
                                              Sean T. Wilson




                                              8
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 9 of 12



                                    EXHIBIT A

Jones Lang LaSalle Americas, Inc.
                     Mall Name                           Location
Mall des las Aquilas                            Eagle Pass, TX

DLC Management Corp.
                  Mall Name                               Location
Freedom Plaza                                   Erie Blvd. W., Rome, NY
Torrington Plaza                                Torrington, CT

QIC Properties US, Inc.
                        Mall Name                         Location
Antelope Mall                                   Palmdale, CA
Northfield at Stapleton                         Denver, CO
The Mall at Robinson                            Pittsburgh, PA
Shops at Tanforan                               San Bruno, CA
Shops at Wiregrass                              Wesley Chapel, FL

Radiant Partners, LLC
                      Mall Name                           Location
Alexandria Shopping Center                      Alexandria, LA
Mall of Abilene                                 Abilene, TX
Santa Rosa                                      Mary Ester, FL

Turnberry Associates Ltd.
                        Mall Name                        Location
Aventura Mall                                   North Miami, FL

Shopcore Properties, Inc.
                        Mall Name                        Location
Plaza at Rockwall                               Rockwall, TX
Alamo Ranch                                     San Antonio, TX
South Park Meadows                              Austin, TX




                                       9
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 10 of 12




SIte Centers Corp.
                       Mall Name                         Location
White Oak Village                              Richmond, VA
Plaza del Norte                                Hatillo, PR
Riverdale Village                              Coon Rapids, MN


Brookfield Properties Retail Inc.
                       Mall Name                        Location
Alderwood Mall                                 Lynnwood, WA
Altamonte Mall                                 Altamonte Springs, FL
Animas Valley Mall                             Farmington, NM
Apache Mall                                    Rochester, MN
Augusta Mall                                   Augusta, GA
Baybrook Mall                                  Friendswood, TX
Bellis Fair                                    Bellingham, WA
Birchwood Mall                                 Port Huron, MI
Boise Towne Square                             Boise, ID
Brass Mill Center                              Waterbury, CT
Carolina Place                                 Pineville, NC
Chesterfield Towne Center                      Richmond, VA
Christiana Mall                                Newark, DE
Chula Vista Center                             Chula Vista, CA
Clackamas Town Center                          Happy Valley, OR
Coastland Center                               Naples, FL
Columbia Mall MO                               Columbia, MO
Columbiana Centre                              Columbia, SC
Coral Ridge Mall                               Coralville, IA
Coronado Center                                Albuquerque, NM
Crossroads Center MN                           St. Cloud, MN
Deerbrook Mall                                 Humble, TX
Eastridge Mall WY                              Casper, Wyoming
First Colony Mall                              Sugar Land, TX
Florence Mall                                  Florence, KY
Four Seasons Town Centre                       Greensboro, NC
Fox River Mall                                 Appleton, WI
Galleria at Sunset                             Henderson, NV
Galleria at Tyler                              Riverside, CA
Glenbrook Square                               Ft. Wayne, IN
Glendale Galleria                              Glendale, CA



                                      10
     Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 11 of 12




                      Mall Name                         Location
Governors Square                              Tallahassee, Florida
Grand Teton Mall                              Idaho Falls, ID
Grand Traverse Mall                           Traverse City, MI
Greenville Mall                               Greenville, NC
Greenwood Mall                                Bowling Green, KY
Independence Mall                             Wilmington, NC
Lakeland Square Mall                          Lakeland, FL
Lansing Mall                                  Lansing, MI
Lynnhaven Mall                                Virginia Beach, VA
Mall of Louisiana                             Baton Rouge, LA
Mall St Matthews                              Louisville, KY
Market Place Shopping Center                  Bakersfield, CA
Meadows Mall                                  Las Vegas, NV
Monmouth Mall                                 Eatontown, NJ
Mt. Shasta Mall                               Redding, CA
North Plains Mall                             Clovis, NM
North Point Mall                              Alpharetta, GA
North Star Mall                               Chicago, IL
Northridge Fashion Center                     Northridge, CA
NorthTown Mall                                Spokane, WA
Oakwood Center LA                             Gretna, LA
Oakwood Mall WI                               Eau Claire, WI
Oglethorpe Mall                               Savannah, GA
Park City Center                              Lancaster, PA
Park Meadows                                  Lone Tree, CO
Peachtree Mall                                Columbus, GA
Pecanland Mall                                Monroe, LA
Pembroke Lakes Mall                           Pembroke Lakes, FL
Pierre Bossier Mall                           Bossier City, LA
Pinnacle Hills Promenade                      Rogers, AZ
Promenade Temecula                            Temecula, CA
Quail Springs Mall                            Oklahoma City, Oklahoma
Ridgedale Center                              Minnetonka, MN
River Hills Mall                              Mankato, MN
Riverchase Galleria                           Hoover, AL
Rivertown Crossings                           Chicago, IL
Sikes Senter                                  Wichita Falls, TX
Silver Lake Mall                              Taunton, MA
Sooner Mall                                   Norman, OK




                                     11
      Case 20-20182 Document 2003 Filed in TXSB on 11/23/20 Page 12 of 12




                       Mall Name                          Location
Southland Center MI                            Taylor, MI
Southland Mall CA                              Hayward, CA
Southwest Plaza                                Littleton, CO
Spokane Valley Mall                            Spokane, WA
Staten Island Mall Phase II                    Staten Island, NY
Stonebriar Centre                              Frisco, TX
The Crossroads MI                              Portage, MI
The Maine Mall                                 Portage, MI
The Mall at Barnes Crossing                    South Portland, ME
The Mall At Turtle Creek                       Jonesboro, AR
The Mall in Columbia                           Columbia, MD
The Oaks Mall                                  Gainesville, FL
The Parks Mall at Arlington                    Arlington, TX
The Shoppes at Bel Air                         Mobile, AL
The Shoppes at Buckland Hills                  Manchester, CT
The Shoppes at Carlsbad                        Carlsbard, CA
The Streets at Southpoint                      Durham, NC
The Woodlands Mall                             Woodlands, TX
Town East Mall                                 Towson, MD
Tucson Mall                                    Tuscon, AZ
Valley Hills Mall                              Hickory, NC
Valley Plaza Mall CA                           Bakersfield, CA
Victoria Gardens                               Rancho Cucamonga, CA.
Visalia Mall                                   Visalia, CA
West Valley Mall                               Tracy, CA
Westroads Mall                                 Omaha, Nebraska
Westwood Mall                                  Jackson, MI
White Marsh Mall                               Baltimore, MD
Willowbrook Mall TX                            Houston, TX
Woodbridge Center                              Woodbridge, NJ




                                      12
